                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          EDCV 19-1825 PA (KKx)                                        Date    September 24, 2019
 Title             Suzi Harb v. Wells Fargo Bank, N.A., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        Before the Court is a Notice of Removal filed by defendants Wells Fargo Bank, N.A.
(“Wells Fargo”) and Claudia Contreras (collectively “Defendants”). In their Notice of Removal,
Defendants assert that this Court has jurisdiction over the action brought against them by
plaintiff Suzi Harb (“Plaintiff”) based on the Court’s diversity jurisdiction. See 28 U.S.C. §
1332.

I.       Background

        Plaintiff filed a complaint in Riverside County Superior Court on August 15, 2019. The
Complaint alleges claims arising out of the termination of Plaintiff’s employment from Wells
Fargo as a Premier Banker following what Wells Fargo characterizes in the Notice of Removal
as a lengthy workers’ compensation leave of absence. The Complaint alleges claims against
Wells Fargo and Claudia Contreras, Plaintiff’s former branch manager, for: 1) disability
discrimination; 2) perceived disability discrimination; 3) failure to prevent and/or investigate
discrimination; 4) retaliation; 5) failure to provide reasonable accommodation; 6) failure to
engage in the interactive process; 7) wrongful termination in violation of public policy; 8)
interference with and failure to provide CFRA leave; 9) discriminatory termination and
retaliation in violation of the CFRA; 10) declaratory and injunctive relief; 11) intentional
infliction of emotional distress; and 12) negligent infliction of emotional distress. According to
the Complaint, Ms. Contreras is named as a defendant in the eighth claim for interference with
CRA leave, ninth claim for discriminatory termination and retaliation in violation of the CFRA,
tenth claim for declaratory and injunctive relief, eleventh claim for intentional infliction of
emotional distress (“IIED”), and twelfth claim for negligent infliction of emotional distress.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 5
                                                                                                JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-1825 PA (KKx)                                  Date   September 24, 2019
 Title          Suzi Harb v. Wells Fargo Bank, N.A., et al.

II.      Legal Standard

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in
state court may be removed to federal court if the federal court would have had original
jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded to state
court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of
establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d
1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the
right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Wells Fargo must demonstrate
that there is complete diversity of citizenship between the parties and that the amount in
controversy exceeds $75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes,
a natural person must be a citizen of the United States and be domiciled in a particular state.
Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled
in the places they reside with the intent to remain or to which they intend to return. See Kanter
v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). “A person residing in a given state
is not necessarily domiciled there, and thus is not necessarily a citizen of that state.” Id.

       The Ninth Circuit has recognized an exception to the complete diversity requirement
where a non-diverse defendant has been “fraudulently joined.” Morris v. Princess Cruises, Inc.,
236 F.3d 1061, 1067 (9th Cir. 2001). If a plaintiff “fails to state a cause of action against a
resident defendant, and the failure is obvious according to the settled rules of the state, the
joinder of the resident defendant is fraudulent.” McCabe v. Gen. Foods Corp., 811 F.2d 1336,
1339 (9th Cir. 1987). If the Court finds that the joinder of a non-diverse defendant is fraudulent,
that defendant’s presence in the lawsuit is ignored for the purposes of determining diversity.
See, e.g., Morris, 236 F.3d at 1067.

        “There is a presumption against finding fraudulent joinder, and defendants who assert that
plaintiff has fraudulently joined a party carry a heavy burden of persuasion.” Plute v. Roadway
Package Sys., Inc., 141 F. Supp. 2d 1005, 1008 (N.D. Cal. 2001). A claim of fraudulent joinder
should be denied if there is any possibility that the plaintiff may prevail on the cause of action
against the in-state defendant. See id. at 1008, 1012. “The standard is not whether plaintiffs will
actually or even probably prevail on the merits, but whether there is a possibility that they may

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                          Page 2 of 5
                                                                                                   JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-1825 PA (KKx)                                     Date   September 24, 2019
 Title          Suzi Harb v. Wells Fargo Bank, N.A., et al.

do so.” Lieberman v. Meshkin, Mazandarani, No. C-96-3344 SI, 1996 WL 732506, at *3 (N.D.
Cal. Dec. 11, 1996); see also Good v. Prudential Ins. Co. of Am., 5 F. Supp. 2d 804, 807 (N.D.
Cal. 1998) (“[T]he defendant must demonstrate that there is no possibility that the plaintiff will
be able to establish a cause of action in State court against the alleged sham defendant.”). “In
determining whether a defendant was joined fraudulently, the court must resolve ‘all disputed
questions of fact and all ambiguities in the controlling state law in favor of the non-removing
party.’” Plute, 141 F. Supp. 2d at 1008 (quoting Dodson v. Spiliada, 951 F.2d 40, 42-43 (5th
Cir. 1992)). A court should remand a case “unless the defendant shows that the plaintiff ‘would
not be afforded leave to amend his complaint to cure [the] purported deficiency.’” Padilla v.
AT&T Corp., 697 F. Supp. 2d 1156, 1159 (C.D. Cal. 2009) (quoting Burris v. AT&T Wireless,
Inc., No. C 06-02904 JSW, 2006 WL 2038040, at *2 (N.D. Cal. July 19, 2006)).

III.     Analysis

       In its notice of Removal, Wells Fargo asserts that Plaintiff is a citizen of California, it is a
citizen of South Dakota, and the California citizenship of Ms. Contreras should be disregarded
because she is fraudulently joined. Specifically, according to Wells Fargo, the CFRA claims
alleged against Ms. Contreras fail as a matter of law because she is a supervisor rather than the
“employer” and therefore falls outside the scope of the CFRA. See Cal. Gov. Code §
12945.2(c)(2) (defining “employer” as “[a]ny person who directly employs 50 or more persons
to perform services for a wage or salary”). Wells Fargo additionally contends that Ms. Contreras
is fraudulently joined as a defendant for purposes of the IIED and negligent infliction of
emotional distress claims because those claims are barred by the exclusive remedy provisions of
the Workers’ Compensation Act. If there is “a non-fanciful possibility that plaintiff can state a
claim under [state] law against the non-diverse defendants[,] the court must remand.” Mireles,
845 F. Supp. 2d at 1062 (brackets in original) (quoting Macey v. Allstate Prop. & Cas. Ins. Co.,
220 F. Supp. 2d 1116, 1117 (N.D. Cal. 2002)). It is true that, as Wells Fargo contends, workers’
compensation generally provides the exclusive remedy for wrongful conduct occurring at the
worksite, including claims of IIED. See Miklosy v. Regents of Univ. of Cal., 188 P.3d 629, 645
(Cal. 2008). However, exceptions to this rule exist for conduct that contravenes fundamental
public policy and for conduct that exceeds the risks inherent in the employment relationship.
See id. at 645-46 (discussing Livitsanos v. Superior Court, 828 P.2d 1195 (Cal. 1992)). Wells
Fargo addresses only the former exception; it does not even attempt to argue that the latter is
inapplicable here. (See Notice of Removal ¶ 13.)

       The Court finds that Wells Fargo has not met the “heavy burden of persuasion” that there
is no possibility that Plaintiff may prevail on her IIED claim against Ms. Contreras. See Plute,

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                             Page 3 of 5
                                                                                                 JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-1825 PA (KKx)                                   Date   September 24, 2019
 Title          Suzi Harb v. Wells Fargo Bank, N.A., et al.

141 F. Supp. 2d at 1008. “Some courts after Miklosy have found that IIED claims based upon
alleged discrimination do fall outside the normal course of an employer-employee relationship
and thus are not barred by the [Workers’ Compensation] Act’s exclusivity provisions.”
Zolensky v. Am. Medflight, Inc., No. 2:16-cv-00788-KJM-KJN, 2017 WL 1133926, at *7-8
(E.D. Cal. Mar. 27, 2017) (finding that the exception did not apply in that case because the
plaintiff did not allege discrimination based on race, religion, age, gender, or the like); see
Vanderhule v. Amerisource Bergen Drug Corp., No. SACV 16-2104 JVS (JCGx), 2017 WL
168911, at *4 (C.D. Cal. Jan. 17, 2017) (stating that “California district courts have generally not
applied Miklosy to discrimination claims” and collecting cases); id. (“[C]ourts have held that
IIED claims are not preempted by the Workers Compensation Act when they involve separate
discrimination claims, such as allegations that an employer discriminated against the plaintiff by
refusing to provide medical leave for a disability.”). Here, Plaintiff asserts in her IIED claim
that each as a “result of defendants’ extreme and outrageous conduct, Plaintiff has suffered
severe mental and emotional pain and anguish, distress, discomfo1t, humiliation, and emotional
distress . . . .” (Compl. ¶ 132.) Plaintiff’s claim thus may not be precluded by the Workers’
Compensation Act. See, e.g., Onelum v. Best Buy Stores L.P., 948 F. Supp. 2d 1048 (C.D. Cal.
2013) (“Plaintiff’s intentional infliction of emotional distress claim is based on the allegation
that Defendant Nersissian repeatedly threatened to terminate him, while also disparaging his
accent. Defendants have failed to show that Plaintiff’s claim is impossible as a matter of
California law. Specifically, Defendants have not shown whether Defendant Nersissian’s acts
are within the ‘normal risks’ of the employment relationship or the fundamental public policy of
California. To the contrary, the Ninth Circuit has held that racial discrimination is not a ‘normal
part’ of the workplace.”).

        To the extent that Plaintiff’s allegations currently do not fall within an exception to the
Workers’ Compensation Act’s exclusivity provisions or are deficiently pled, the Court cannot
conclude, on this record, that Plaintiff would not be afforded leave to amend her Complaint to
state a viable claim against Ms. Contreras. See Padilla, 697 F. Supp. 2d at 1159; see also Maciel
v. Signature Flight Support Corp., No. 2:14-cv-03403-CAS (Ex), 2014 WL 2472309, at *3 (C.D.
Cal. June 2, 2014) (“[A]n exception to [preemption] exists if the conduct underlying the IIED
claim ‘contravenes fundamental public policy.’ Such ‘fundamental public policy’ must have a
‘basis in either constitutional or statutory provisions.’ Here, it is possible that plaintiff will be
able to amend her complaint to allege a basis for an IIED claim that contravenes a ‘fundamental
public policy.’” (citations omitted)); Birkhead v. Parker, No. C 12-2264 CW, 2012 WL 4902695,
at *3 (N.D. Cal. Oct. 15, 2012) (“Even if these allegations do not rise to the level of outrageous
conduct [to support an IIED claim], Defendants cannot establish that Plaintiff would not be able
to amend the complaint to allege any viable claim against Parker under California law. . . . The

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                           Page 4 of 5
                                                                                               JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-1825 PA (KKx)                                 Date    September 24, 2019
 Title          Suzi Harb v. Wells Fargo Bank, N.A., et al.

defendant seeking removal based on fraudulent joinder must do more than show that the
complaint at the time of removal fails to state a claim against the non-diverse defendant, but
must show that there is no possibility that the plaintiff could prevail on any cause of action it
brought against the non-diverse defendant.”). As a result, the Court finds that Wells Fargo has
failed to meet its burden to establish that Ms. Contreras has been fraudulently joined. Because
the Court cannot ignore the citizenship of Ms. Contreras, and both she and Plaintiff are citizens
of California, the Court does not possess diversity jurisdiction over this action.

                                                Conclusion

       For the foregoing reasons, Wells Fargo has not met its burden of establishing the Court’s
diversity jurisdiction. Accordingly, the Court remands this action to Riverside County Superior
Court, Case No. RIC1904280. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                         Page 5 of 5
